THIS was an indictment for murder, found before the Justices of Assise appointed to hold a Court of Oyer and Terminer and Gaol Delivery, for Baltimore County, in September, 1732. Verdict, Guilty of murder.
The prosecutor, at the trial, to prove that the said King was guilty of the charge in the indictment, produced before the Judges several witnesses, whose depositions are set forth in the bill of exceptions.
Whereupon Edward Jenings, counsel on behalf of the prisoner, did insist and interpose, that the evidence did not maintain and prove the malice and aforethought laid in the indictment, and desired the Jury to find the prisoner guilty of manslaughter only; and desired the Judges that they would inform the Jury, that the evidence did not maintain the premises, and the malice aforethought; and the said Justices did not inform the Jury, that the evidence was insufficient in law to maintain and prove the premises aforesaid, and the malice aforethought, but left the same at large to the Jury.
The prisoner’s counsel took a bill of exceptions.(a)
The proceedings being transmitted to the Provincial Court, that Court adjudged, that the said Garret King was guilty only of manslaughter, and that he be burnt in the hand, &c.

 By the act establishing Assise Courts, in force when this case was tried, it was provided, that in criminal cases, where the party accused desired it, the Justices should sign and allow bills of exceptions, in the same manner as they were usually allowed in civil cases.